DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al., US 2020/0178918.
 	Regarding claim 1, Park discloses a method for improving health screening using artificial intelligence (AI) (Abstract; para 0018; a method for determining changes in breast density in mammogram images using a convolutional neural network; Improve the accuracy in assessing breast density from mammogram images as well as improve the assessment of a patient's risk for breast cancer), comprising: 
 	receiving a user image by an AI system (para 0037-0038 and 0049-0050; receives a labeled set of mammogram images by the convolutional neural network), wherein the AI system includes: 
 		a first AI model (para 0039-0041; a convolutional layers and/or pooling layers of the convolutional neural network extracts feature (e.g., predicting breast density of the mammogram images)) trained using labeled training images from prior health screenings to predict a medical condition (para 0038 and 049; the convolutional neural network is trained using the labeled set of mammogram images; the labeled set of mammogram images includes mammogram images for prior examinations), and 
 		a second AI model (para 0039 and 0042; a dense layers of the convolutional neural network performs classification) trained using labeled training images from current health screenings to classify images (para 0038 and 049; the convolutional neural network is trained using the labeled set of mammogram images; the labeled set of mammogram images includes mammogram images for current examinations); and 
 	receiving a classification output (para 0062-0065; if the difference in value between the labeled scores for the predicated and actual mammogram images is within a threshold amount of difference, then, computing device generates an indication (e.g., message displayed on the display) indicating that the difference is due to the subjective assessment by different physicians or changes in the standards of breast density classification; improve the accuracy in assessing breast density from mammogram images as well as improve the assessment of a patient's risk for breast cancer).
 	Regarding claim 2, the method of claim 1, Park further discloses wherein the second AI model is trained by, after the first AI model is trained to predict the medical condition, using transfer learning to apply the weights from the first AI model to initialize the second AI model (para 0039-0042 and 0055).
 	Regarding claim 3, the method of claim 1, Park further discloses wherein the images from the current health screenings are images from one or more first users who received positive diagnoses within a first time period from the current health screenings being taken (para 0034 and 0049).
 	Regarding claim 4, the method of claim 1, Park further discloses wherein the images from the prior health screenings are images from one or more second users who received negative screenings for at least a second time period following the prior health screenings being taken and later received positive diagnoses (para 0049 and 0055).
 	Regarding claim 5, the method of claim 1, Park further discloses wherein the user image is a digital x-ray (para 0002).
 	Regarding claim 6, the method of claim 1, Park further discloses wherein the first AI model is a convolutional neural network (para 0039-0041).
 	Regarding claim 7, the method of claim 1, Park further discloses wherein the second AI model is a convolutional neural network (para 0039 and 0042).
 	Regarding claim 8, this claim recites substantially the same limitations that are performed by claims 1 and 2 above, and it is rejected for the same reasons.
 	Regarding claim 9, the method of claim 8, Park further discloses wherein the user image is a digital mammogram (para 0037-0038).
 	Regarding claim 10, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 11, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	Regarding claim 12, this claim recites substantially the same limitations that are performed by claims 6 and 7 above, and it is rejected for the same reasons.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
 	Regarding independent claims 13, 19, and 23, the closest prior art does not teach or suggest the claimed invention having “obtaining a first set of feature vectors from a first AI model trained to predict cancer using training images from prior mammograms; obtaining a second set of feature vectors from a second AI model trained to classify images using training images from current mammograms; applying a feature selection algorithm to the first set of feature vectors and the second set of feature vectors; inputting feature vectors selected using the feature selection algorithm into a classification AI model; and providing an output, wherein the output includes a first prediction score indicating a likelihood of future breast cancer development and a second classification score indicating likelihood of current cancer”, and a combination of other limitations thereof as recited in the claims.
 	Regarding dependent claims 14-18, 20-22, and 24-25, the claims have been found allowable due to its dependencies to claims 13, 19, and 23 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665